                  5:20-cv-04031-JD                Date Filed 08/25/21         Entry Number 26           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                        Daisy Avalos
                                                                       )
                            Plaintiff
                                                                       )
                         v.                                                   Civil Action No.      5:20-cv-4031-JD
                                                                       )
           Commissioner of the Social Security
                                                                       )
                   Administration
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: This case is reversed and remanded to the Commissioner pursuant to the fourth sentence of 42
U.S.C. § 405(g).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Kaymani D. West, United States Magistrate Judge, who granted Defendant’s
Motion to Remand

                                                                             ROBIN L. BLUME
Date: August 25, 2021                                                        CLERK OF COURT

                                                                              s/ Glenda Nance
                                                                                         Signature of Clerk or Deputy Clerk
